              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                   SAVANNAH DIVISION

DANTE BENJAMIN HAYWARD,           )
                                  )
              Plaintiff,          )
                                  )
v.                                )             CV419-75
                                  )
JOHN DOE 1, JOHN DOE 2,           )
JOHN DOE 3, AND TASER             )
COMPANY,                          )
                                  )
              Defendants.         )

       ORDER AND REPORT AND RECOMMENDATION

     Dante Benjamin Hayward, proceeding pro se and in forma

pauperis, brings this 42 U.S.C. § 1983 Complaint against three

                                                              stun gun

                                 Doc. 1.

Motion for Leave to proceed in forma pauperis (IFP), doc. 4, and he has

provided all requested documentation, docs. 5 & 6.      The Court now

screens the Complaint pursuant to 28 U.S.C. § 1915A.1
                              BACKGROUND

      In April 2017, while imprisoned in the Effingham County Jail,

Hayward overheard an altercation in which an inmate was ejected from

his cell by fellow inmates for being a child molester. Doc. 1 at 5. Shortly



instructed Hayward to collect his belongings and relocate to the cell from

which the other inmate was ejected.          Id.   Hayward objected to the

                                           Id. The officials then threatened

Hayward with a stun gun. Id. He did not resist but was pushed against

the wall and shot in the leg. Id. Despite falling to the floor, he continued

to receive a constant shock from the stun gun                         taser

[] [b]urst into pieces.   Id. at 6. The prison officials later

prongs of the stun gun from                  leg, resulting in bleeding. Id.

Following the incident, he was not provided with medical attention and

was placed in the cell which he believed to be unsafe. Id. at 6 7. He

seeks unspecified punitive damages, presumably against the involved

prison officials, and unspecified compensatory damages against the

manufacturer of the stun gun. Id. at 8.
                              ANALYSIS

  I.     John Doe 3 and the Taser Company



anonymous defendants, the Court can identify only two individual

                                               Complaint: the official

                 pl.

responsible for discharging the stun gun               2   In the absence

of any factual allegations implicating any third anonymous defendant,

any claims against said defendant should be DISMISSED.

                                    is unclear whether Hayward refers

to the manufacture of the TASER brand of electrical weapons or another

company that might have produced the specific device used in the alleged

incident. Regardless, Hayward has not articulated a cognizable claim
under 42 U.S.C. § 1983 against this Defendant. Section 1983 requires

the deprivation of rights, privileges, or immunities secured by the



42 U.S.C. § 1983. To show that a private party meets the high standard

for being considered a state-actor for purposes of § 1983, a plaintiff must

show that the party (1) performed a public function; (2) was coerced or

encouraged by the government; or (3) was interdependent with the

government and participated in a joint action. Harvey v. Harvey, 949

F.2d 1127, 1130 (11th Cir. 1992).       Nothing in the Complaint even

suggests that the Taser Company performed a public function, was

coerced or encouraged by the government, or participated in a joint

action. As a result, no § 1983 claim is cognizable.

     Assuming then that Hayward seeks to bring state-law claims

against the company, these claims too should be dismissed. 3 To the

extent that the claim against the Company is intelligible, it seems most

plausibly construed as a products liability claims under Georgia Code §
51-1-11(b)(1). To establish a products liability claim, a plaintiff must



property when sold by the manufacturer was not merchantable and

reasonably suited to the use intended, and its condition when sold is the

                                                         § 51-1-11(b)(1).

                                  even suggests that the stun gun used

was not merchantable and reasonably suited for its intended use at the

time of sale the relevant point of consideration for a products liability

claim. As Hayward has failed to plead facts sufficient for a products

liability claim under Georgia law, and because the     aser Company is

not a state actor, he has not stated a claim against it upon which relief

can be granted. Any such claim should, therefore, be DISMISSED.

  II.     John Does 1 and 2

        Regarding John Doe 1 and John Doe 2, the Court construes



and denial of adequate medical care in violation of 42 U.S.C. § 1983. To

establish a claim under § 1983, a plaintiff must demonstrate that an

offence (1) was committed by a person acting under the color of law and

(2) deprived the plaintiff of a right, privilege, or immunity under the
Constitution or federal law. 42 U.S.C. § 1983. Each specific allegation

will be addressed in turn.

     A.    Use of Force

     Hayward has pleaded facts sufficient for a claim of excessive force

in violation of the Eighth Amendment. The use of force in a custodial

setting violates

unusual punishment when it is not applied in a good-faith effort to



                                    Hudson v. McMillan, 503 U.S. 1, 5 6

(1992); Sears v. Roberts, 922 F.3d 1199, 1205 (11th Cir. 2019). It is not

necessary that the use of force resulted in a serious injury, as the focus is

directed to the nature of the act, not its degree. Wilkins v. Gaddy, 559

U.S. 34, 37 38 (2010).

     Hayward adequately alleges that John Doe 1 and John Doe 2 used

excessive force against him. Though reasonable force may be deployed to

promote and ensure compliance with instructions and rules, see Bailey v.

Hughes, 815 F. Supp. 2d 1246 (M.D. Ala. 2011), Hayward alleges he did

not resist the transfer, beyond voicing general concerns for his safety.

Doc. 1 at 5. Despite this lack of resistance, John Doe 1 pushed Hayward
against a wall and John Doe 2 shot him with a stun gun. Id. Taking

these allegations as true, there was no need for the application of force or

the use of the stun gun.

     Additionally, though John Doe 2 is alleged to have discharged the

stun gun, neither John Doe 1 nor 2 attempted to assist Hayward when

the stun gun failed to disengage. Id. at 6. This failure to act is sufficient

for John Doe 1 to potentially be liable for his non-feasance. Skrtich v.

Thornton, 280 F.3d 1295, 1302 (11th Cir. 2002)

a police officer actually participate in the use of excessive force in order

to be held liable under § 1983. Rather, an officer who is present at the

scene and who fails to take reasonable steps to protect the victim of

another officer's use of excessive force, can be held liable for his

nonfeasance. (internal quotations and citations omitted)). As Hayward

has alleged facts sufficiently supporting his claim of excessive force, this



     B.    Failure to Protect

     Hayward has not pleaded facts sufficient to establish a claim of

failure to protect. The Eighth Amendment imposes an obligation on the
                                                                Farmer v.

Brennan, 511 U.S. 825, 832, 833 (1994). Thi                          when

a substantial risk of serious harm, of which the official is subjectively

aware, exists and the official does not respond reasonably to the

       Carter v. Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003); Caldwell

v. Warden, FCI Talladega, 748 F.3d 1090, 1099 (11th Cir. 2014).



within the context of the prison environment. By its nature, a prison is

                                                     y has already deemed

                                                      Green v. Hooks, 2017

WL 1078646 at *10 (S.D. Ga. Mar. 21. 2017). As such, those incarcerated

are always at some risk of harm. Id. Therefore, to adequately plead a

failure to protect claim, a plaintiff must allege a risk greater than a

standard level of danger. See Carter, 352 F.3d at 1349.

       When instructed to relocate to a cell from which he believed another



life

to a subjective awareness of a substantial risk of serious harm on the part
harmed, or even threatened to harm, the ejected prisoner.             Their



                                Hayward does not suggest a concern that

he would be subjected to a similar objection. A prison official can only be

liable for a failure to protect when they are aware that a potential risk is

                                               Brown v. Hughes, 894 F.2d

1533, 1537 (11th Cir. 1990).     It is, therefore, unclear why Hayward

                                  isoners. As Hayward did not provide a

reason for his fear, it cannot be assumed John Does 1 and 2 possessed

actual knowledge of a likely and substantial risk or responded

unreasonably. Furthermore, Hayward has failed to show a causal link

between his relocation and any injury. As such, this claim should be

DISMISSED.

  C. Denial of Adequate Medical Care

     Hayward has not pleaded facts sufficient to establish a claim of

denial of adequate medical care. The denial of medical care offends the

Eighth Amendment w

                                                                  Estelle v.

Gamble, 429 U.S. 97, 104 (1976). This involves an objective component
demonstrating the existence of a serious medical condition and a

subjective component       showing that prison officials acted with

deliberate indifference toward that condition. Id.

     To satisfy the objective component, a plaintiff must set forth

evidence of a medical need that is sufficiently serious that, if left

                                                                      Id.

(quoting Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)). Serious

                                                              mandating



                                                           Hill v. Dekalb

Reg'l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994) (internal

citation and quotation marks omitted), overruled in part on other

grounds by Hope v. Pelzer, 536 U.S. 730 (2002). They also include those

medical needs that would be worsened by a delay in treatment. Mann v.

                , 588 F. 3d 1291, 1307 (11th Cir. 2009).

     Hayward has not sufficiently alleged that he suffered a serious

medical condition as a result of the incident. Though he did experience

bleeding and burning, Hayward has not asserted that the wounds

required sutures or a similar treatment to stop the bleeding. He has also
not indicated that the burns resulted in lasting harm, like tissue or nerve

damage. Cuts and minor burns are the type of injury that a layperson

would be unlikely to refer to the attention of a physician. Camps v. City

of Warner Robins, 822 F. Supp. 724, 733 n.3 (N.D.Ga. 1993) (cuts and

scrapes are not sufficient to qualify as a serious injury); Boyett v. Cnty. of

Washington, 2006 WL 3422104 *17 (D. Utah Nov. 28, 2006) (superficial

injuries, even those requiring sutures, are not a serious medical need).

                                          show a serious medical condition

and, therefore, fails to satisfy the objective element of a denial of

adequate medical care claim.

     It also fails to allege facts satisfying the subjective component. A

plaintiff must demonstrate that prison officials were deliberately

indifferent toward a serious medical condition. This requires a showing

that the prison official (1) had a subjective knowledge of the risk of

serious harm; (2) disregarded that risk; and (3) was more than merely

negligent in their response. McElligott v. Foley, 182 F.3d 1248, 1255

(11th Cir. 1999).

     John Does 1 and 2 were aware that Hayward suffered puncture

wounds (presumably) and burns, as is evidenced by the bandaging that
was provided, but the Complaint does not suggest that Defendants

possessed knowledge or a reasonable belief that these injuries were

serious. Doc. 1 at 5 6. It is not sufficient that Hayward believes that a

greater degree of medical care was appropriate. See, Hamm v. DeKalb

Cnty., 774 F.2d 1567, 1576 (11th Cir. 1985) (deliberate indifference is not




2 demonstrated more than indifference to the medical condition. Harris

v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991) (prison officials must



provided treatment without significant delay. See, Harris v. Coweta Co.,

21 F.3d 388, 394 95 (11th Cir. 1994) (noting that a delay of several hours

in providing care for broken bones and bleeding cuts may constitute



subjective element of a denial of medical care claim is not supported. This

claim should be DISMISSED.

                              Conclusion

     In summary, H                                 force in violation of the

Eighth Amendment survives the review of this Court.          The Clerk is
DIRECTED to forward a copy of this Order, along with

Complaint, to the Marshal for service upon the Effingham County Jail.

Any responsive pleading should, to the extent the pleader is able, identify

John Does 1 and 2. The Court RECOMMENDS that Defendant Taser

Company

protect and denial of adequate medical care be DISMISSED from this

case.

        Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects a current balance of $283.00, with $198.00 in average

monthly deposits and a $82.25 average reserved monthly balance over

the six-month period prior to the date of his Prison Account

Statement. Doc. 6. He, therefore, owes a $39.60 initial partial filing

fee. See 28 U.S.C. §



(or designee) shall remit the $39.60 and shall set aside 20 percent of all

future deposits to his account, then forward those funds to the Clerk each



$350.00 filing fee has been paid in full. In the event that Hayward is

transferred to another facility, his present custodian shall forward a copy
of this Order and all financial information concerning payment of the

filing fee and costs in this case to his new custodian. The balance due

from Hayward shall be collected by the custodian at all future facilities

in accordance with the terms of this Order. A copy of this Order and of

the Consent to Collection of Fees form Trust Account shall be served upon

Hayward and his current custodian. The payment portion of this Order

is to be implemented immediately, as it is not subject to the adoption

provision of Fed. R. Civ. P. 72(b).

     This Report and Recommendation (R&R) is submitted to the

district court judge assigned to this action, pursuant to 28 U.S.C. §

                                                 Within 14 days of service,

any party may file written objections to this R&R with the Court and

serve a copy on all parties.          The document should be captioned

                                                                        Any

request for additional time to file objections should be filed with the Clerk

for consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The
recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

                                         Mitchell v. United States, 612 F.



     SO ORDERED AND REPORTED AND RECOMMENDED, this

29th day of August, 2019.


                                     _______________________________
                                     CHRISTOPHER L. RAY
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
